TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-13-00095-CV



                                          In re Patrick R. Cox


                        ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                               MEMORANDUM OPINION


               Patrick R. Cox has filed a petition for writ of mandamus concerning his attempt to

supersede a judgment by filing an affidavit stating that he has a negative net worth. See Tex. R. App. P.

24.2(c). The judgment that Cox has attempted to supersede was appealed to this court but subsequently

transferred, by order of the Texas Supreme Court, to the Seventh Court of Appeals. In that court, Cox

has filed a “motion for review of trial court’s ruling on supersedeas and validity of appellant’s net worth

affidavit.” See Tex. R. App. P. 24.4 (providing that party may seek review of trial court’s ruling on

amount of security required by filing motion in court of appeals with jurisdiction over appeal from

judgment). Because Cox has an adequate remedy under rule 24 of the Texas Rules of Appellate Procedure,

his petition for writ of mandamus and emergency motion for enforcement of supersedeas are denied. See

Tex. R. App. P. 52.8(a).



                                               __________________________________________

                                               Scott King Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: February 15, 2013